Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Group and/or Art Unit location of your application in the PTO has changed. All correspondence regarding this application should be directed to Examiner Lori Mattison in Group Art Unit 1619.
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 25 January 2022 are acknowledged. 
Claims 1-7, 12-24 & 36-43 are pending. 
Claims 8-11 & 25-35 are cancelled.
No claims are amended. 
Claims 4 & 7 are withdrawn. 
Claims 1-3, 5, 6, 12-24 & 36-43 are under consideration.
Examination on the merits is extended to the extent of the following species:
Cannabinoid-cannabidiol (CBD);
Poloxamer- poloxamer 124; and
Solvent- triethyl citrate.



Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 February 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections/Rejections
Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as “1/1”. However, 37 CFR 1.84(u)(l) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear. Therefore, the figure must be referred to as The Figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 
The disclosure is objected to because of the following informalities: page  22 of the specification refer to Figure 1 but should state The Figure as there is only one figure (Specification-pg. 22).  
Appropriate correction is required.

The specification also has content errors. 
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: it is missing “(i) Brief Description of Drawing”, yet a Figure has been filed.  
Appropriate correction is required.

Claim Objections
Claims 2, 6, 13, 17, 18, 42 & 43 are objected to because of the following informalities: claims 2, 6, 13, 17, 18, 42 & 43 are unnecessarily verbose, reciting “of from” for the lower limit of a range.
 Appropriate correction is required.
Applicant may wish to consider whether amendments to recite “from” instead of “of from” would obviate the objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14-17 & 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from claim 1. Claim 1 recites “at least one poloxamer…” which encompasses multiple poloxamers (emphasis added). However, claim 5 recites “the poloxamer is poloxamer 124 or poloxamer 188 or a mixture thereof.” Thereby it is unclear whether the one, more than one, or all of the poloxamers are “poloxamer 124 or poloxamer 188 or a mixture thereof …” (emphasis added). Applicant may wish to consider whether an amendment to recite “the at least one poloxamer is…” would obviate the rejection. The analysis is the same for claims 6, 40, 41 & 43, as it pertains to the at least one poloxamer.  Claim 42 is rejected under 35 USC 112(b) because it depends from indefinite claim 41.
Claim 14 depends from claim 1. Claim 1 recites “at least one cannabinoid…” which encompasses multiple cannabinoids (emphasis added). However, claim 14 recites “the cannabinoid is selected from the group consisting of cannabichromene…” thereby it is unclear whether the one, more than one, or all of the cannabinoids are “selected from the group consisting of cannabichromene…” (emphasis added). Applicant may wish to consider whether a recitation of “the at least one cannabinoid is selected from the group consisting of cannabichromene…” would obviate the rejection. The analysis is the same for claims 15-17 & 43 as it pertains to “the least one cannabinoid”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 12-24 & 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [(US 2011/0142945); as evidenced by Bergeron (WO 2014/210156)] and Banks (WO 2010/127033; Published: 11/14/2010).
*Note: With regard to claim 21, the Examiner notes that page 12 of the specification discloses “[b]y Type IV-like, it is meant that the formulation comprises no oil, for example no triglycerides or mixed glycerides. When a Type IV-like formulation is used, it may comprise more than the 50 wt% of solvent” (pg. 12).
With regard to claims 1-3, 5, 6, 12-24 & 36-42 and the elected species, Chen teaches compositions for providing hydrophobic active agents in a bioavailable form (abstract). Chen teaches their invention provides pharmaceutical compositions for poorly water soluble active agents that generally include a therapeutically effective amount of the active agent, a solubilizer, and a stabilizer in an amount sufficient to produce therapeutically relevant blood levels upon oral administration [0008]. Chen teaches and claims a soft gelatin capsule as a suitable oral dosage form (i.e. a solid; Chen’s claim 22). Chen also teaches tablets as a suitable dosage forms (i.e. a solid; [0106]). Chen teaches the compositions of their invention comprise solubilizer and claims 2 & 3 explicitly recite triethyl citrate as the solubilizer (Chen’s claims 2 & 3; [0040]). Chen teaches “the amount of the solubilizer should generally be an amount that is sufficient to at least partially, and in some aspects, to completely solubilize the hydrophobic drug” [0042]. Chen teaches the amount of solubilizer, which may be triethyl citrate, “may be from about 0.0001% w/w to about 99% w/w of the dispersion or a composition capable of creating such a dispersion. In another aspect, the amount of solubilizer may be from about 1% w/w to about 90% w/w. In another aspect, the amount of solubilizer may be from about 5% w/w to about 20% w/w. In yet another aspect, the amount may be from about 7% w/w to about 16% w/w” [0042]. Chen does not teach or even mention cyclodextrin for use in their invention (i.e. the formulation is free of cyclodextrin; see Chen in its entirety). Chen teaches the stabilizer for their compositions include surfactants which may be poloxamers with poloxamer 124 taught as a preferred lipophilic surfactant (i.e. a = 12 & b =20; [0046] & [0077]-[0079]). Chen teaches the stabilizing agent, which includes poloxamer 124, in an amount of “about 0.01% w/w to about 99% w/w of the dispersion or composition … from about 1% w/w to about 95% w/w…from about 10% w/w to about 90% w/w…[and] from about 50% w/w to about 80% w/w” with the specific amount of stabilizer used varying depending on the specific hydrophobic drug used, and the other ingredients to be included [0090]. As evidenced by Bergeron, poloxamer 124 is a thermoreversible gelling agent [0095]. Chen contemplates “in one aspect, the solubilizer and solubilizer compositions may be substantially free of lipophilic components, such as oils, triglycerides, or non-polyethoxylated surfactants having an HLB value of less than about 10” (i.e. the composition is substantially oil-free; [0092]). Thereby, Chen’s composition meets the criteria for a Type IV-like formulation because it is substantially free of oil, triglycerides and other lipophilic components ([0092] and Chen in its entirety).  Chen teaches “[i]n another aspect, the hydrophobic drug may be completely solubilized in the mixture of the solubilizer and stabilizer of the pre-concentrates or the compositions” and in the particular embodiments teaches the hydrophobic active, solubilizer and stabilizer are in a form of a homogenous mixture (i.e. the solvent comprises the at least one cannabinoid and the at least one poloxamer; [0032]; [0113] & [0114]). Chen does not require inclusion of alcohols or ethanol in their composition (i.e. the formulation is substantially alcohol-free; Chen in its entirety).  Chen teaches inclusion of vitamin E as a transesterified oil surfactant solubilizer with the solubilizer being present in an amount “from about 1% w/w to about 90% w/w. In another aspect, the amount of solubilizer may be from about 5% w/w to about 20% w/w. In yet another aspect, the amount may be from about 7% w/w to about 16% w/w” ([0042], [0055] & [0058]). Chen also teaches inclusion of vitamin C (i.e. ascorbic acid) and vitamin E as hydrophobic active agents for inclusion in their invention, with the hydrophobic active agents being present “in an amount of from about 0.0001% w/w to about 80% w/w of the dispersion, or a pre-concentrate or a composition that is capable of forming such a dispersion ([0033], [0034] & [0036]). Chen teaches “it is to be understood that the present invention is not limited to the particular process steps and materials disclosed herein…” [0013]. Chen further teaches that with their invention “various hydrophobic drugs may be rendered adequately bioavailable, even though they are not completely solubilized or dissolved in an aqueous medium” [0032]. Chen teaches the known analgesics, acetaminophen, ibuprofen and lidocaine, as hydrophobic drugs suitable for inclusion in their invention [0034].
Chen does not teach at least one cannabinoid which is cannabidiol as a hydrophobic drug for inclusion in the formulations of their invention. This deficiency is addressed by Banks.
In the same field of invention of pharmaceutical compositions, Banks teaches formulations of cannabidiol which may be oral dosage forms including tablets, capsules and suspensions ([0016] & [00149]).  Banks teaches the known problem that cannabidiol is highly hydrophobic which results in it being poorly absorbed [0013]. Banks teaches cannabidiol’s limited water solubility thereby restricts the amount of cannabinoid available for absorption in the gastrointestinal tract [0011]. Banks teaches their oral dosage forms of cannabidiol can be used to treat a medical condition responsive to cannabidiol, including as pain ([0016] & [00162]). Banks teaches the cannabidiol compositions of their invention comprise wetting agents including poloxamers (polyoxyethylene and polyoxypropylene block copolymers; [0075]). Banks teaches cannabidiol compositions of their invention also comprise a first antioxidant which may be ascorbic acid (i.e. vitamin C) in an amount of about less than 1 % by weight [0079]. Banks teaches cannabidiol is present in their formulation in an amount of 0.1% to about 20% of the composition (Banks’ claim 1).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Chen’s pharmaceutical composition for providing hydrophobic active agents in a bioavailable form by substituting Chen’s lidocaine with cannabidiol in an amount of 0.1% to about 20% of the composition as suggested Banks because Chen and Banks are directed to pharmaceutical dosage forms, which may be orally administered, to improve the bioavailability/absorption of hydrophobic pain relieving active agents including cannabidiol and lidocaine. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide therapeutically relevant blood levels of cannabidiol upon oral administration since it is a hydrophobic drug with poor absorption.
With regard to the recited amount of the at least one cannabinoid/cannabidiol, at least one poloxamer/poloxamer 124, solvent/triethyl citrate, antioxidant/Vitamins C and/or E, and the amount of oil and the ranges of poloxamer subunits, the combined teachings of Chen and Banks teach these parameters with values which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of the at least one cannabinoid/cannabidiol, at least one poloxamer/poloxamer 124, solvent/triethyl citrate, antioxidant/Vitamin(s) C and/or E, and the amount of oil and the ranges of poloxamer subunits through routine experimentation to arrive at the claimed combination in order to optimize the resulting product with the ordinary skilled artisan recognizing that the at least one cannabinoid/cannabidiol is a hydrophobic drug which provides analgesia, the at least one poloxamer/poloxamer 124 is a stabilizer which is a thermo-reversible gelling agent,  the solvent/triethyl citrate is a solubilizing agent, Vitamin(s) C and/or E being taught as hydrophobic active agents, antioxidants and/or an oil surfactant; and the composition is being taught as being substantially free of oil.  It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to claim 36, the composition suggested by the combined teachings of Chen and Banks is necessarily a gel because Chen and Banks teach the recited reagents in the recited amounts and "[p]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This assertion is further supported by Chen’s teachings that the composition comprises poloxamer 124 which is an art recognized thermo-reversible gelling agent as evidenced by Bergeron. 

Response to Arguments
Applicant argues Aung-Din teaches topical formulations and does not teach oral pharmaceutical formulation (reply, pg. 6-10). Applicant argues neither Odidi nor Rowe remedy this deficiency (reply, pg. 10).  Applicant argues their substantially oil free cannabinoid formulations demonstrated improved bioavailability (reply, pg. 9). 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-24 & 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending application number 16/959,357 (claims filed 06/20/2020; hereinafter the ‘357); claims 1-11, 13-23, 26-30 & 42-46 of copending application number 16/959,354 (claims filed 02/11/2022; hereinafter the ‘354); and claims 1-8, 11-17, 19 & 20-29 of copending Application No. 16/959,350 (claims filed-12/08/2020; hereinafter the ‘350). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘350 ‘354 and ‘357 applications are drawn to oral pharmaceutical formulations comprising at least one cannabinoid which may be cannabidiol, at least one poloxamer which may be poloxamer 124 (a =12, b =20), a solvent which may be triethyl citrate, and an antioxidant which may be Vitamin E/alpha-tocopherol and/or ascorbic acid. The formulations may be a type IV or IV-like formulation being substantially oil free and/or having less than 2 wt.% oil. The ‘350, ‘354 and ‘357 applications recite amounts of at least one cannabinoid/cannabidiol, at least one poloxamer/poloxamer 124 (a =12, b =20), solvent/triethyl citrate, and an antioxidant/Vitamin E/alpha-tocopherol/ascorbic acid with values that overlap or fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of least one cannabinoid/cannabidiol, at least one poloxamer/poloxamer 124, solvent/triethyl citrate, and an antioxidant/Vitamin E/alpha-tocopherol/ascorbic acid through routine experimentation to arrive at the claimed combination in order to optimize the resulting product. The instant claims are therefore an obvious variant of the claims of the conflicting, copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619